ON APPLICATION FOR REHEARING.
PEE OUEIAM.—
(2) There is evidence in this record which brings the appellant within the familiar doctrine that a tenant is estopped to deny the title 'of his landlord while holding under a lease or after its expiration. For this reason there was evidence in this case *290from which the jury had the right to infer that, as between the appellant (the tenant) and the appellee (the landlord), the title to the land, under the above familiar doctrine of estoppel, was in the appellee. The question presented by this, record and the evidence in this record are not identical with the question presented by, and the evidence to be found in, the record in the case of Salter v. G. W. Fox and Nancy Fox, 67 South. 1006, which was an action of ejectment.
In our opinion, there is no merit in this application for a rehearing, and the said application is overruled.